Case: 19-20081      Document: 00514875288         Page: 1    Date Filed: 03/15/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 19-20081                             March 15, 2019
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MARC ANTHONY HILL,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:17-CR-7-1


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Marc Anthony Hill is charged with two counts of Hobbs Act robbery and
two counts of aiding and abetting use of a firearm during a crime of violence,
one of which caused the death of a person. He faces up to twenty years in
prison on the Hobbs Act counts, 18 U.S.C. § 1951(a), and mandatory minimum
sentences of ten years in prison on each of the firearms counts, which must run
consecutively to any other sentence imposed. 18 U.S.C. § 924(c)(1)(A)(iii). Hill


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-20081    Document: 00514875288       Page: 2   Date Filed: 03/15/2019


                                   No. 19-20081

appeals from the district court’s order denying his motion to revoke his pretrial
detention.
      “Absent an error of law,” we uphold a district court’s pretrial detention
order “if it is supported by the proceedings below,” a deferential standard of
review that we equate to an abuse of discretion standard. United States v.
Rueben, 974 F.2d 580, 586 (5th Cir. 1992) (internal quotation and citation
omitted). Because the district court found probable cause to believe that Hill
committed the alleged violations of § 924(c), it is “presumed that no condition
or combination of conditions will reasonably assure [his] appearance . . . and
the safety of the community.” 18 U.S.C. § 3142(e)(3)(B). Hill’s conclusory
assertions do not rebut this presumption. See United States v. Trosper, 809
F.2d 1107, 1110 (5th Cir. 1987).
      Even assuming without deciding that Hill has rebutted the presumption,
the district court’s conclusions are supported by the proceedings below. See
Rueben, 974 F.2d at 586-87. The evidence as a whole supports the district
court’s findings that Hill presents a danger to the community and a risk of
flight if released on bond based on the seriousness of the crime, the strength of
the evidence, and the severity of the penalties. See § 3142(g).
      Accordingly, the district court’s order is AFFIRMED.




                                        2